The State ex rel Charles C. Crabbe, Attorney General, brings action against the Capitol City Racing Co., in quo warranto. It is contended that the Racing Company operates two speedways for the purpose of recreation and amusement and holding meets therein with horses and vehicles, and doing all things necessary for the transaction of its business. It is claimed that the defendant will use, unless restrained by order of the court, in connection with said meets and on said grounds, apparatus, books and other devices for recording wagers and selling pools upon the result of trials and contests of speed and power of endurance of horses.
It is declared that wagers are conducted, the purchasers of wagers and pools receiving coupons, which are redeemed by the defendant if the purchaser thereof is successful and money is paid to said purchasers in accordance with the conditions and terms of said wagers.
It is averred that defendant has misused, and hereafter, unless prevented by order of this court, will continue to misuse, its franchises, privileges and rights conferred upon it by' law. Said violations of the statutes of Ohio, in such case made and provided are willfully, habitually and persistently pursued in defiance of law.
Wherefore it is prayed that the court.find that the defendant has misused its franchises, privileges and rights conferred upon it by law and that a judgment of ouster may be entered and that the court, pursuant to the authority conferréd by 12325 GC. appoint trustees to liquidate the affairs of the Capitol City Racing Co.